Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 10-20 were previously pending and subject to a non-final office action mailed January 8, 2021.  Claims 10, 12-14 and 16-20 were amended, claims 11 and 15 were left as previously presented and claims 1-10 were withdrawn from consideration.  Claims 10-20 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on July 8, 2021 concerning the previous rejections of claims 10-20 under 35 USC 101 have been fully considered but are moot in view of the new grounds of rejection under 101 below. 
Applicant’s arguments concerning the previous rejection of claims 10-20 under 35 USC 103 have been fully considered and persuasive. The 103 rejection of claims 10-20 has been withdrawn. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving availability information of a driver and driver location information; identifying a set of vehicle transport orders that are compatible with the availability information of the driver and the driver location information; analyzing a load repository to calculate a load board matching score; calculating a driver suitability score for each vehicle transport order in the set of vehicle transport orders based on the load board matching score; determining a fee for each order in the set of vehicle transport orders based at least on the driver suitability score; and providing the set of vehicle transport orders, the fee for each vehicle transport order, and order parameters, wherein the adjustment based at least on the availability information of the driver.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components under certain methods of organizing human activity under business relations and sales activities. That is, other than reciting “processing device”, “wireless communication channel” nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “receiving”, “identifying”, “analyzing”, “calculating”, “determining” and “providing” in the context of this claim encompasses the user to manually determine 
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element- “interface” and “mobile device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claim 10 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 11-20, further describe the identified abstract idea. In addition, the limitations of claims 11-20 define how the driver availability is matched with the loads identified by users which further describes the abstract idea. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628